Exhibit2.2a AMENDMENT NO.1 TO STOCK PURCHASE AGREEMENT THIS AMENDMENT NO.1 (this “Amendment”) to the Stock Purchase Agreement, dated as of August3, 2015 (the “Agreement”), by and among (a)SolarCity Corporation, a corporation formed and existing under the laws of Delaware (the “Parent”); (b)(i)Solar Explorer,LLC, a limited liability company formed and existing in accordance with the laws of the State of Delaware (“First Purchaser”) and (ii)Solar Voyager,LLC, a limited liability company formed and existing in accordance with the laws of the State of Delaware (“Second Purchaser” and collectively with the Parent and the First Purchaser, the “Purchasers”); (c)Tatiana Alejandra Arelle Caraveo, a Spanish national (“First Seller”), and Manuel Vegara Llanes, a Spanish national and a resident of Mexico (“Second Seller” and collectively with First Seller, the “Sellers”); and (d)ILIOSSON, S.A. de C.V. (“ILIOSS”) a joint stock corporation of variable capital (sociedad anónima de capital variable) formed and existing with the laws of México (the “Acquired Company”), is made and entered into as of June30, 2016 by and among Parent, First Purchaser, Second Purchaser, First Seller, Second Seller, and the Acquired Company. Capitalized terms used in this Amendment and not otherwise defined shall have the meaning given to them in the Agreement.
